 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMagic Chef, Inc. and International Molders &Allied Workers Union, AFL-CIO-CLC. Case10-CA-22141March 2, 1988DECISION AND ORDERBy CHAIRMAN STEPHENS AND MEMBERSBABSON AND CRACRAFTOn September 23, 1937, Administrative LawJudge Frank H. Itkin issued the attached decision.The Charging Party (the Union) filed exceptionsand a supporting brief, and the Respondent filedcross-exceptions, a supporting brief, and an answer-ing brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and the consolidated complaint is dismissedin its entirety.1 The Union and the Respondent have excepted to some of the judge'scredibility findings. The Board's established policy is not to overrule anadministrative law judge's credibility resolutions unless the clear prepon-derance of all the relevant evidence convinces us that they are incorrect.Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.24:1 362 (3ddr. 1951). We have carefully examined the record and find no basis forreversing the findings.In affirming the judge's finding that the parties never resolved criticalpending contract issues, which precluded their reaching agreement on acollective-bargaining contract, we do not rely on his findings that theparties' failure to specify the recipients of, and the effective dates of, thepay inequity adjustments negated the existence of a contract. See TimberProducts Co., 277 NLRB 769 (1985). Rather, we find there was no meet-ing of the minds on a contract for two other reasons, also relied on bythe judge: (I) the parties failed to agree on an effective date for the al-leged contract and (2) the Union sought to accept the Respondent's pro-posals on mandatory subjects while contemporaneously rejecting the Re-spondent's proposals on certain nonmandatory subjects, all of which wereintegral to the Respondent's contract offer.The Respondent asserts that the judge erred in failing to find that itsSeptember 4 offer lapsed by virtue of the Union's tender of a counterpro-posal and the passage of time before the Union's purported acceptance ofit on October 15, 1986. We note that the judge implicitly rejects this as-sertion in that part of his decision which cites Pepsi-Cola Bottling Co. v.NLRB, 659 F.2d 87, 89-90 (8th Cir. 1981). For the reasons stated in thatcase, we find no merit in this exception.Mary L Bulls, Esq., for the General Counsel.Carl H. Treishmann, Esq., for the Employer.David M. Cook, Esq., for the Union.DECISIONSTATEMENT OF THE CASEFRANK H. ITKIN, Administrative Law Judge. TheUnion filed unfair labor practice charges in Cases 10-CA-2l939(3) and 10-CA-21939(5) on August 8, 1986.The Union also filed unfair labor practice charges inCase 10-CA-22141 on November 6, 1986. A consolidat-ed complaint issued on February 23, 1987. The consoli-dated complaint alleged, inter alia, that Respondent Em-ployer, commencing about June 1, 1986, had failed andrefused to bargain in good faith with the Union as thecertified bargaining agent of an appropriate unit of itsemployees, in violation of Section 8(a)(5) and (1) of theNational Labor Relations Act. See paragraphs 11-20 ofthe consolidated complaint, General Counsel's Exhibit1(g). Respondent Employer denied, inter alia, that it hadviolated the Act as alleged. Hearings were held on theissues raised in Cleveland, Tennessee, on March 16 and17, 1987. Thereafter, on May 14, 1987, the GeneralCounsel moved to sever from the consolidated complaintCases 10-CA-21939(3) and 10-CA-21939(5) because theissues involved had been resolved as part of a compre-hensive settlement affecting both the instant case andearlier litigation. The motion was granted by Orderdated May 27, 1987.The issues remaining for resolution are set forth inparagraphs 15 through 20 of the consolidated complaint.Thus, General Counsel alleges that on September 3,1986, the Employer and the Union commenced negotia-tions for a new collective-bargaining agreement; on Sep-tember 4 the Employer offered the Union a completecontract proposal; on October 15 the Union accepted theproposal; and the Employer thereafter withdrew its offerand refused to give effect to and be bound by the collec-tive-bargaining agreement between the parties. The Gen-eral Counsel further alleges that the Employer, sinceabout September 4, 1986, has refused to bargain in goodfaith with the Union. The General Counsel explains thislatter allegation, as follows (Br. 17):. . . Respondent's insistence that the Union bargainabout nonmandatory subjects, when the Union un-equivocally expressed its refusal to bargain, consti-tuted bad faith bargaining.The Employer denies these remaining alleged violations.The Employer asserts (Br. 36-57) that it "was not obli-gated to execute an agreement because there was nomeeting of the minds as to substantive terms . . ."; theEmployer's "September 4 proposal lapsed before theUnion's purported acceptance of this proposal on Octo-ber 15"; the Union's "failure to object to nonmandatorysubjects of bargaining exonerates the Company from itsobligation to execute an agreement which does not in-clude these nonmandatory subjects"; and, under the cir-cumstances, the Employer did not engage in bad-faithbargaining as alleged.On the entire record, including my observation of thedemeanor of the witnesses, and after consideration of thebriefs filed by counsel, I make the following288 NLRB No. 3 MAGIC CHEF, INC.3FINDINGS OF FACTA. Introduction; BackgroundRespondent Company is engaged in the manufactureof household appliances at its facility located in Cleve-land, Tennessee. The Company is admittedly engaged incommerce as alleged. The Charging Party Union is ad-mittedly a labor organization as alleged. On June 5, 1979,the Board certified the Union as bargaining agent of anappropriate unit of "all production and maintenance em-ployees employed by the Respondent at its Cleveland,Tennessee facility and employees of the repair parts sec-tion of the Cleveland service department." The partiesthereafter entered into successive collective-bargainingagreements, the most recent agreement being effectivefrom September 4, 1983, to September 8, 1986 (G.C.Exh. 2).We are principally concerned in this case with the ef-forts by the parties to negotiate a new agreement in1986. However, I note, solely for background purposes,that on March 31, 1986, Administrative Law JudgeIrwin Socoloff had issued his Decision in Cases 10-CA-18978, 10-CA-19989, and 10-CA-19863 involving theparties herein and their conduct during their earlier1982-1983 contract negotiations. The administrative lawjudge had concluded in that proceeding (G.C. Exh. 12,JD-77-86, pp. 28-29):CONCLUSIONS OF LAW1.Respondent, Magic Chef, Inc., is an employerengaged in commerce, and in operations affectingcommerce, within the meaning of Section 2(2), (6)and (7) of the Act.2.International Molders and Allied Workers,AFL-CIO-CLC, and its Local Union No. 48, arelabor organizations within the meaning of Section2(5) of the Act.3.All production and maintenance employeesemployed by Respondent at its Cleveland, Tennes-see, facility, and employees of the repair parts sec-tion of the Cleveland Service Department, exclud-ing all office clerical employees, technical employ-ees, professional employees, truckdrivers, guardsand supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct.4.At all times material herein the Union hasbeen, and is now, the exclusive representative of allemployees in the aforesaid bargaining unit for thepurposes of collective bargaining within the mean-ing of Section 9(a) of the Act.5.By refusing to bargain in good faith with theUnion, as exclusive representative of the bargainingunit employees, concerning rates of pay, wages,hours, and other terms and conditions of employ-ment, Respondent has engaged in unfair labor prac-tice conduct within the meaning of Section 8(aX5)of the Act.6.The strike that commenced on 23 January1983, was an unfair labor practice strike from its in-ception.7.By its announcement on 4 February 1983, thatit had hired permanent replacements for the unfairlabor practice strikers, Respondent has engaged inunfair labor practice conduct within the meaning ofSection 8(a)(1) of the Act and caused a prolonga-tion of the strike.8.By constructively discharging Dorothy Wil-liamson on 30 April 1983, Respondent has engagedin unfair labor practice conduct within the meaningof Section 8(a)(3) of the Act.9.By hiring employees beginning 26 July 1983,to 2 September 1983, in order to discriminateagainst its striking employees, Respondent has en-gaged in unfair labor practice conduct within themeaning of Section 8(a)(3) of the Act and caused afurther prolongation of the strike.10.By refusing to reinstate unfair labor practicestrikers on their unconditional application for rein-statement on 3 September 1983, Respondent has en-gaged in unfair labor practice conduct within themeaning of Section 8(a)(3) of the Act.11.By threatening employees with loss of jobsbecause they participated in a strike, Respondenthas engaged in unfair labor practice conduct withinthe meaning of Section 8(a)(1) of the Act.12.By threatening employees with reprisals ifthey speak to other employees about the Union, Re-spondent has engaged in unfair labor practice con-duct within the meaning of Section 8(a)(1) of theAct.13.By imposing restrictions on employees be-cause of their Union activities, Respondent has en-gaged in unfair labor practice conduct within themeaning of Section 8(a)(1) of the Act.14.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.The above-quoted decision (issued on March 31, 1986)Was pending review during the current 1986 contract ne-gotiations. And as the General Counsel (Br. 2-3) and theEmployer explain (Br. 2 and 4), there were also pendingat the time decertification petitions in Cases 10-RD-813(filed on November 15, 1982), 10-RD-823 (filed on Feb-ruary 4, 1983), and 10-RD-964 (filed on June 27, 1986),as well as unfair labor practice charges filed in Cases 10-CA-21939 (1-5), and 10-CA-21140. The parties havesince settled in large part the issues involved in the pend-ing administrative law judge's decision and various unfairlabor practice charges. Nevertheless, the administrativelaw judge's decision, the earlier charges, and the decerti-fication petitions are significant background evidenceagainst which to assess and understand the 1986 bargain-ing conduct now in issue.B. The 1986 Bargaining SessionsOn July 7, 1986, Larry Brand, the Employer's directorof human resources, notified William Cubitt, the Union's 4DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDstaff representative, "of the Company's intention to ter-minate the" 1983-1986 contract (G.C. Exh. 7). On July 9Cubitt notified Brand "of the Union's desire to alter,modify and/or terminate the" current contract "if agree-ment is not reached by 12:01 a.m. Monday, September 8,1986." Cubitt added that the Union "will be prepared tomeet with you at a mutually agreed date to start negotia-tions" (G.C. Exh. 8). On July 29, Brand and WilliamFoust, the Employer's vice president, apprised Cubittthat the Employer has "decided that the proper thing forus to do at this time is to defer entering into formal con-tract negotiations." Brand and Foust cited, inter alia, thepending decertification petitions, the pending administra-tive law judge's decision quoted above, the pendingunfair labor practice charges, and statements "by a ma-jority of our employees that they do not desire" to berepresented by the Union. Brand and Foust also notedthat "it is our intention to implement a pay increaseamounting to 4 percent effective September 9. . . unlessyou can give us some valid reason why such an increaseshould not be implemented." On August 8 Cubitt repliedand accused the Employer, inter alia, of "compoundingits unfair labor practices by its present conduct" (G.C.Exh. 10). And, as noted, on August 8, charges were filedin Cases 10-CA-21939(3) and (5).1As acknowledged by the General Counsel (Br. 2),"notwithstanding Respondent's initial refusal to bargain,the parties commenced negotiations on September 3,1986." Additional bargaining sessions were held on Sep-tember 4 and 5 and on October 15, 1986. The evidencepertaining to these four bargaining sessions and relateddealings between the parties is summarized below.1. The September 3 sessionUnion Representative William Cubitt testified that hewas the chief spokesman for the Union at the four bar-gaining sessions. William Foust was the Employer's chiefspokesman. As Cubitt recalled, present for the Union atthe initial September 3 session were himself, LottieMiller, David Cook, Tom Phalin, Edgar Swafford, BillWebb, and Mattie Webb. Cook and Phalin were theUnion's counsel. Present for the Employer were Foust,Brand, Bill McClure, Carl Trieshmann, and Bill Gibson.Trieshmann was the Employer's counsel. Cubitt also re-called that, during the preliminary discussion of the"guide rules we'd go by," the Union's counsel, Phalin,announced that, if the negotiations "went beyond" the"contract negotiations" and dealt with the outstandingpending charges and litigation, Phalin "would be thechief spokesman" on those subjects.1 The consolidated complaint in the instant case alleged, and the Em-ployer admitted in its amended answer (G C. Exh. 1(g) pars. 12, 13, and14, and G.C. Exh. 1(m)), that about July 29, 1986, Company President J.Hoyle Rymer, unilaterally and without notice to or consultation with theUnion, announced to the employees that the Employer would grant tounit employees a wage increase and also announced that the Employerwould not bargain with the Union for a new collective-bargaining agree-ment, and that the Employer in fact then refused to meet and bargainover a new contract. The General Counsel, in her posthearing brief (p.2), cites the above admissions and related correspondence. These allega-tions are apparently cited for background purposes in view of the sever-ance of Cases 10-CA-21939(3) and 10-CA-21939(5) and the comprehen-sive settlement of the parties.General Counsel's Exhibit 11 is the Union's first pro-posal that was presented to the Employer on September3. Cubitt told Foust "that any Article that we did not ad-dress. . . we did not propose any changes in," referringto General Counsel's Exhibit 2, the current 1983-1986contract. General Counsel's Exhibit 11 in fact proposeschanges and deletions with respect to articles IX (Senior-ity), X (Union Representation), XI (Grievance and Arbi-tration), XIX (Benefits), and XXVI (Wages). I note thatunder the heading "Agreement," this proposal states:"change date." This proposal also states under the head-ing "Wages": "Substantial wage increase each year ofagreement." And, this proposal further states: "Add NewReinstatement Plan for former striking employees whowere on lay off." This proposal concludes: "TermOpen." Cubitt, as he testified, "went through" the pro-posals and "explained" them. The Employer made no"response."General Counsel's Exhibit 13 is the Employer's firstproposal that was presented to the Union on September3. This proposal generally refers to all articles of the1983-1986 agreement. Cubitt explained: "We wentthrough the proposal Article by Article and any Articlethat we did not have proposals on, neither side, wemarked them okay or we marked which one had propos-als in those areas." Cubitt also explained that the Em-ployer, like the Union, had not proposed a "duration ofagreement" on September 3. As for "Wages," Foust"wanted to discuss a pay increase bonus effective9/9/86." The Union's response was: "I understand youand I hear you."As shown in General Counsel's Exhibit 13, the Em-ployer's proposal for the "Agreement Clause" recites:"No change except for dates." Under "Duration ofAgreement," the Employer's proposal states: "Discuss."Items marked, "open" include the "Recognition,""Check-Off," "Personnel Placement And Seniority,""Temporary Transfers," "Benefits," "Wages," and "Du-ration Of Agreement" articles. Under "Wages," the Em-ployer's proposal states: "Discuss pay increase bonus ef-fective 9/9/86."Cubitt acknowledged on direct examination that thepending decertification petitions were discussed on Sep-tember 3, as follows:. . . I recall decertification being discussed, [there]was a question between the attorneys over the inter-pretation of the law as to where a contract was abar to a decertification. Everybody knew that pend-ing charges, or the way the discussion . . . wasgoing, that the pending unfair labor practicecharges were a bar in theirself. [There] were ques-tions over the decertification petitions. Mr. Phalin'sopinion. . . was a contract and was a bar to a de-certification. Mr. Treishmann's opinion was it wasnot. They referred to a case called Dresser. . . and. . . this would settle itself down the road some-where in litigation.22 On cross-examination, Cubitt further recalled that the subject of acontract being a bar to decertification "came up several times during theContinued MAGIC CHEF, INC.5Finally, Cubitt recalled that "late in the afternoon" ofSeptember 3,I made an exploratory proposal to the Company. Itsimply says, in order to come to an agreement andget on with it, that we propose putting in a rein-statement plan . . . that all the Articles of thepresent contract remain the same, that [there] be a.32 an hour general increase granted to all the em-ployees effective the following Monday, 9/9/86,and that in the second and third year. . . we havereopeners on the contract . . . it was for a threeyear agreement [and] we would restrict the Articlesto be discussed on the second and third years towages and benefits, insurance, pension, etc.The above was "a verbal proposal." The session ended.3William Foust, chief spokesman for the Employer, tes-tified that about 1 week prior to September 3, union andcompany representatives held "preliminary meetings"where they "discussed the possibility of meeting to enterinto negotiations for a new agreement, at the same timebeing able to resolve some pending unfair labor practicecharges. And. . . we agreed to meet on September 3 forthe purpose of accomplishing those two items." Foustfurther testified that on September 3, Union CounselPhalin had stated that "our purpose would be. . . to ne-gotiate an agreement . . . and that we would not haveany discussions about settlement of pending litigation."Foust, at the time, replied:I replied that we basically would agree with theground rules about all litigation . . . except for theunfair labor practice charges that had been filedduring the life of the contract. . . .Foust, as he testified, did not agree with Phalin's asser-tion on September 3 "that the contract would serve as abar to any of those decertification petitions." Further,Union Negotiator Cubitt had stated on September 3 that"he would like the Company's best offer by" Friday,September 5.43rd, the 4th and the 5th." Cutatt, however, could not "recall" Foust tell-ing him about one week earlier, on August 29, at a "settlement discus-sion," that the Employer was willing to commence negotiations on Sep-tember 3 in order to resolve the "pending unfair labor practice charges."Cubitt explained: "I'm not saying it didn't happen. I don't remember it."3 On cross-examination, Cubitt was asked if Phalin had stated at thissession that "a contract had to be a bar to a decertification," and Fousthad responded that, "on the contrary, any contract between the Unionand the Company could not be a bar and that had to be understood be-tween the parties." Cubut responded, "I don't recall. He could have saidit. I don't recall." As noted supra, this "same subject" concededly cameup "several times" during the ensuing negotiations. Further, Cubitt ac-knowledged that he never stated as chief spokesman for the Union,"we're here to negotiate a contract . . . we're not going to talk to youabout whether there's a contract bar or not." Cubitt also acknowledgedthat as early as September 3, the subject of whether the Union wouldwithdraw unfair labor practice charges in Cases 10-CA-21939 and 10-CA-21140 "was talked about and proposed by the Company." TheUnion said, "no we would not." Cubitt could not "recall" stating at thebargaining table that the Union refused "to bargain over the subject ofwithdrawing unfair labor practice charges."4 In addition, Foust recalled, with respect to article V (Check-Off,G.C. Exh. 2), that the Employer "did not make a proposal on AppendixC [the Dues Deduction And Assignment Of Authorization form] . . . the2. The September 4 sessionUnion Negotiator Cubitt testified that the same unionand company representatives attended the September 4session. Initially, the Employer rejected the Union's"proposals" made on September 3. The Employer thenpresented a written proposal (G.C. Exh. 14). This pro-posal (G.C. Exh. 14), deals with article I (Recognition),article V (Check-Off), article IX (Personnel Placementand Security), article XVI (Temporary Transfers), articleXXVI (Wages), article XXVIII (Duration), and appendixA and B. The proposed change in article V states:. . . Such authorization may be revoked by an em-ployee in writing to the Union and Company atleast five days prior to the effective week endingpayroll.The proposed change to article XXVI states: "Lumpsum payment to be discussed." The proposed change toarticle XXVII on "Duration" generally states: "One yearagreement."Cubitt testified that "we went through them [theabove proposals] Article by Article, section by section,and Foust explained what he was talking about" On thesubject of "the lump sum payment," Foust told Cubittthat there "would be some inequity pay raises they [theEmployer] wanted to put in certain classifications . . . .He [Foust] did not go into detail." As for "duration,"Foust assertedly "referred to article XXVIII, duration, asa one year agreement." The Union's response was: "Ihear you, I understand your proposal." The Union didnot reject any of these proposals, as contained in GeneralCounsel's Exhibit 14.Later that same day, the Union made a "counter-pro-posal," as contained in General Counsel's Exhibit 15,The Union proposed to agree to the Employer's "1stProposal" on "Recognition"; "all present language andbenefits remain as is"; there would be a ".32 per hourgeneral wage increase for all employees"; a "reinstate-ment plan as proposed on 9/3/86"; and a "one yearagreement." The "items" were "discussed." This coun-terproposal "was conditioned on reaching agreement"•"if it was not accepted it came off the table." The nego-tiations later "broke up."Cubitt further recalled that on September 4,we had talked about it a couple of times, that wewanted to have the Company's final position on thetable so we could wrap up negotiations, so wecould have a ratification meeting prior to the expi-ration of the contract [September 8, 1986], and Mr.Foust said he didn't see any problem with doingthat.Cubitt further explained on cross-examination that Fouststated, in effect, that "he would get to [Cubitt] the Com-pany's final and best offer by 4 p.m. the next day, FridaySeptember 5th." As shown below, the Employer in factonly thing I remember we had a brief discussion . . that they mightwant to get some new cards signed since those were first signed in 1980." 6DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD"never got to make a final or best offer" by September 5.Cubitt testified:Q. So, isn't it fair to say that at the time Mr.Foust made his proposal on September 4 at 11:01a.m., that it was within the parties, your, contempla-tion that the Company would be coming back andmaking a final offer, a fmal and best offer by 4 p.m.Friday September 5th?A. That was true until the events changed.-Company Negotiator Foust testified that at the Sep-tember 4 session, in addition to making the "proposal"contained in General Counsel's Exhibit 14, he told theUnion "that we also wanted to propose making somewage inequity adjustment for certain trade and craft clas-sification employees." Foust did not "identify which spe-cific job classifications would be affected," or "suggestwhen any such pay inequity adjustments would becomeeffective." Further, as Foust testified:After we went through this written proposal withthem, we told them that one, with this proposal wewere expecting them to withdraw some unfair laborpractice charges and also this contract could notserve as a bar to the pending decertification elec-tions.Phalin, on this "latter point on the contract bar,"took "the opposite position." In addition, Cubitt, re-ferring to pending unfair labor practice charges,stated:Those unfair labor practice charges, if we reachedagreement, would be like icebergs moving intowarm water. They would disappear like icebergsmoving into warm water.In addition, as Foust also recalled, the parties "under-stood that both of us were going to have our best posi-tion by" Friday September 5•"we felt that each sideought to be able to know where they should be able toend up by that time."3. The September 5 sessionUnion Negotiator Cubitt testified that the same per-sons attended the September 5 session. "There was ashort discussion about things and where they were andthen. . . I believe there was a recess and then the Com-pany came in with an extension agreement proposal,"that is, General Counsel's "Exhibit 16. The Employer'sextension proposal states:1. Extend Agreement in its present form until12:01 a.m. 10/6/86 except for:A. A lump sum payment effective 9/8/86 to allactive employees in the amount of .32 hour forhours worked from 7/1/85 through 6/30/86.2. The Union agrees to withdraw Cases 10-CA-21939-1 through 5 with prejudice.Discussion ensued which "centered . . . more arounditem number 2, the withdrawal, and we discussed this."The Union requested a "break" and presented a counter-proposal, that is, General Counsel's Exhibit 17. Thiscounterproposal states:1.Extend Agreement in its present form until12:01 a.m. 10/6/86 except for:A. As a good faith gesture, the Union agreesthat the Company may put into effect a .32 perhour pay bonus for all hours worked from 7/1/85through 6/30/86 as of September 8, 1986.2.The Union will request the NLRB to hold inabeyance charges pending in Cases 10-CA-21939(1-5), until 10/6/86.3.The parties will issue a joint press release andno further statements will be made by either side.Cubist recalled: "The extensions were for the purpose ofdiscussing all the other things and coming to an overallagreement."Further "modifications" were proposed to the exten-sion agreement. The parties, by their representatives,signed General Counsel's Exhibit 18 on September 5,which states:1.Extend Agreement in its present form until12:01 a.m. 10/6/86 except for:A. As a good faith gesture, the Union agreesthat the Company may put into effect a .32 perhour pay bonus payment . . . for all hoursworked from 7/1/85 through 6/30/86 as of Sep-tember 8, 1986, for all active employees.2.The Union will request the NLRB to hold inabeyance charges pending in Cases 10-CA-21935(1-5), until 10/6/86.Cubitt testified:On this day, to the best of my knowledge and myrecollection, there was no discussion whatsoever onanybody's proposals. It was just talked about the ex-tension agreements and pending things there.On cross-examination, Cubitt acknowledged that onSeptember 5, "when the subject of charge withdrawal orholding charges in abeyance was discussed," "at no timedid [he] as chief spokesman ever state at the bargainingtable [that he] would refuse and thereafter would not dis-cuss unfair labor practice charges at the bargainingtable." See also Respondent's Exhibit 3, the letter byUnion Attorney Cook to the Regional Director, datedSeptember 8, pertaining to pending charges.Cubitt further testified on cross-examination, in part asfollows:Q. So if I can recapitulate the subject of theunfair labor practice charges, it's your testimony, isit, Mr. Cubitt, that as early as September 3rd theCompany told you that they wanted to secure thewithdrawal of unfair labor practice charges 21140and 21939 in the course of negotiating a contract? MAGIC CHEF, INC.7A. Also some pending grievances, too.Q. As well as the pending grievances. And thatposition was expressed by Mi. Foust, as the Compa-ny spokesman, on September 3rd and September4th and it appeared in written proposals on Septem-ber 5th?A. I believe•I'm not sure about the 4th. I thinkyou're correct on the 3rd and the 5th. I'm not sureabout the 4th. The 4th was a very short day.Q. Isn't it true•let me see if I can refresh yourrecollection. Isn't it true you made reference to icecubes or icebergs melting in warm water and at an-other time talked about icebergs melting in hotwater, when Mr. Foust was saying we want you towithdraw these charges as part of getting your con-tract on September 3rd, 4th and 5th?A. Yes, I think I did make reference to whatyou're talking about, hot and cold water. They wascertain Articles we had agreed to, other thingscould move out of cold water into hot water. Yes,sir.Q. Those other things we're referring to in termsof icebergs and ice cubes that•these are yourwords•were referring to the unfair Libor practicecharges in 21140 and 21939?A. I believe you're correct.Q. And I believe your testimony just now wasthat you were telling in response to Mr. Foust's po-sition that if the Company would agree on certainArticles that these unfair labor practice charges, la-beled by you as icebergs or ice cubes, would movefrom warm water or move from freezing water intowarm water or hot water?A. I think this was in discussions when we weretalking about overall settlement, not just contract,but overall. Yes.Q. Well, this was•these were discussions thatwere taking place in the presence of your EmployeeCommittee, is it not?A. But they was two separate•Q. Were they or not in the presence of your Em-ployee Committee, bargaining committee?A. They•they were present during this time,yes.Q. Did anybody say we can't talk about that,that's overall settlement, let's excuse the Committee,and suspend collective bargaini negotiations?A. No.Q. In fact, collective bargaining negotiations pro-ceeded without interruption?A. I won't say without interruptions.Q. Well, no one called a halt to negotiations, didthey, when the subject was raised by Mr. Foust onSeptember 3rd, 4th and 5th that he wants you towithdraw charges 21140 and 21939 in return for acontract?A. They was quite a lot•when you say halt•they was quite a lot of halting negotiations whileMr. Foust, Mr. and vu, and Mr. Phalin went out inthe hall and discussed things.Q. Did the subject of withdrawing unfair laborpractice charges in consideration of the terms of acollective bargaining contract, were those mattersdiscussed at the collective bargaining table betweenyou and Mr. Foust in the presence of your Employ-ee Committee?A. The 3rd and the 5th, yes. The 4th I'm not sureof.Company Negotiator Foust testified that on September5, "the Union came back with a counter-proposal, thenwe started talking about an extension of the presentagreement rather than trying to negotiate either a one,two or three year agreement." One of the reasons forthis so-called "30-day extension" was "both sides wantedto have an opportunity during that period of time topursue the possibility of settlement of a lot of otherpending matters between the two parties."4. The October 15 sessionUnion Negotiator Cubitt testified that the next bargain-ing session was on October 15, some 9 days after the ex-tension agreement had expired. Cubitt was asked: "Wasthere any contact between the parties from the periodSeptember 5 until your October 15 session?" Cubitt re-called, "Yes. There were meetings going on, not pertain-ing to contract negotiations, but overall settlements."Cubitt further recalled that he met early on the morn-ing of October 15 with the Union's negotiating commit-tee for the purpose of "reviewing where we were . . .where we stood on all the issues." The union representa-tives discussed, inter alia, that most of their members"had never been reinstated"; "there was all kinds of liti-gation pending in the courts"; "there were all kinds ofcases pending before the Board"; and "we did not wantto get into another labor dispute here in Cleveland." Ac-cording to Cubitt, the union representatives then agreedto accept the Employer's "last proposal," dated Septem-ber 4, 1986. (See G.C. Exhs. 19 and 14.)Later that day, October 15, the union representativesmet with the company representatives. Cubitt, as he testi-fied, presented the Union's "acceptance," (G.C. Exh. 19).Cubitt noted that Treishmann, the Employer's attorney,and Phalin, the Union's attorney, were not present at thissession. All other representatives from the previous ses-sions were present. According to Cubitt,Mr. Foust, to say the least, looked real surprised.After studying it for a minute [G.C. Exh. 19], hemade several comments. One, he reminded us thathe had notified us on the 4th that he wanted to givesome inequity raises, and this we told him we un-derstood and we agreed to it, and accepting it gavehim the right to put in anything he wanted to, anyamounts or anything else. And then he -said [there]had been some changes made within the Company,and he needed a short break. . . .Later, as Cubitt next testified:Mr. Foust wanted to go through and make surethat we were talking about the same proposal [G.C. 8DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDExh. 14]. We went through. We had no disagree-ment whatsoever all the way through the proposal.When we got to wages, he [Foust] had Mr. Brandcall out the department numbers and job titles thatwas going to get the inequity raise, and this was thefirst time he told us the amount of money whichwas .32. We had no objections because we had ac-cepted whatever he wanted to put on the table.. .. .When we got to the duration, he proposed that itbe a six month agreement. I told him. . . when wecame in this morning we accepted your 9/4/86 pro-posal in its entire form. It covered every Articleand every section and that was for one year, andwe had accepted it in total.Foust, according to Cubitt, also "brought up severalpoints about charges pending litigation and onething and another." Cubitt responded: "The contract ne-gotiations were over. . . we had accepted his proposal."Cubitt told Foust: "if he wanted to talk about all theseother subjects, we'd be glad to stay there all day or setup other meetings." See General Counsel's Exhibit 20,presented to the Employer later on October 15, whichrecites:The Union has accepted the Company's writtenproposal dated 9/4/86 10 a.m., and the stated cor-rections of pay inequities made on 10/15/86.Outside of the context of contract negotiations,the Union is willing to discuss all pending mattersin separate discussions.As a gesture of good faith, outside the context ofthe contract, the Union is willing to withdrawNLRB charges 10-CA-21939(1-5) at this time if theCompany is willing to meet and discuss other pend-ing non-contract issues.In addition, Cubitt recalled with respect to "duration":And I think as a good faith gesture, right aroundhere [at] some time, I told Mr. Foust, as a goodfaith gesture, verbally on our side, that we had noobjection, it was up to him, I wasn't proposing it, itwas up to him if he wanted to use the expirationdate as one year [from] when he proposed it•thiswas before the extension when he proposed it•andin Article XXVIII it was one year from the expira-tion of that date, but if he wanted to go by the ex-tension date or that [contract] date, I had no objec-tions to either one. . . .Following another break, the Employer presented tothe Union a "proposal." See General Counsel's Exhibit21, which recites:1.Union's last offer with contract to expire at12:01 a.m. 4/20/87.2.Union to include to withdraw 10-CA-21140on the same basis as 10-CA-21939(1-5).3.This labor agreement, in and of itself, shall notserve as a bar to any existing filed employee peti-tions concerning representation.4.If the substantive case law in Dresser Industriesis reversed, the labor agreement shall become nulland void.Cubitt recalled "a lot of legal talk back and forth." TheUnion's position assertedly was, "the contract negotia-tions were over with" and "a lot of these subjects in here[were] not mandatory subjects of collective bargaining."The Employer then modified or changed its last pro-posal. (Cf. G.C. Exhs 22 and 21.) Foust wanted theUnion to postpone the membership "ratification" meet-ing. The Union refused. The parties argued over whetherGeneral Counsel's Exhibit 20, quoted supra, was a union"proposal" or "position statement." See General Coun-sel's Exhibit 23, a "position paper" by the Union. Foustthen claimed that the Union "just withdrew [its] last pro-posal" and there is no "contract for ratification."Cubitt next testified that on the following day, Octo-ber 16, the membership "ratified" the "new contract."See (G.C. Exh. 24), Cubitt's October 24 letter to Foustcontaining the "terms of the agreement reached betweenthe parties on October 15." This "agreement" consists ofbasically the Employer's September 4 proposal (G.C.Exh. 14) and an additional page entitled "pay increasesfor specific classifications." Cubitt explained that "this in-formation" on the last page "was given to us at the tableon the 15th by Mr. Brand and we typed it up and sent itin." The Employer's position and response was, in effect,"there was no meeting of the minds between the partiesconcerning the effective date of the contract or its dura-tion as well as understandings about other pertinent mat-ters." (See G.C. Exhs. 25 and 26.)5Company Negotiator Foust testified that on October15 he stated to the Union that his September 4 "offerhad not been accepted"•the Union had made a"counter-proposal." In addition, Foust later reminded theunion representatives on October 15 "that there weresome other conditions that were tied to the September 4proposal. . . withdrawal of unfair labor practice charges. . . [the] contract not serve as a bar. . . [and] wage in-equity of some trade craft employees." Further, Foustwanted to change the proposed 1-year duration to a 6-month duration. Foust then explained to the Union's rep-resentatives the "reason" for this change, namely, theEmployer's establishment of a new parts and servicecompany involving several appliance companies whichwould affect unit employees as well as the establishmentof a task force to reorganize range operation facilities ofvarious companies or entities. Cubitt "said that he wouldtake it under consideration." And,we had a discussion [that the September 4] proposal. . . did not contain Appendix C and I think DavidCook said that the Union would be willing tomodify its position on Appendix C.5 On cross-examination, Cubitt testified that "we agreed . . . they [theemployees] could revoke their [dues deduction] card at will with fivedays notice," but there "was never agreement or discussion [over] the"Dues Deduction And Assignment Of Authorization" form set forth inappendix C of the 1983-1986 contract, G.0 Exh. 2, App. C. MAGIC CHEF, INC.9At this October 15 meeting, Foust verbally apprisedthe Union of the "job classifications that we wanted togive a wage adjustment of .32 an hour." The Union hadnot previously said "anything at the bargaining table onwhether it was accepting or rejecting [the Employer's]proposal on pay inequity adjustments"; previously, theEmployer had not given the Union "the job classifica-tions"; "prior to the Union's written proposal. . . of Oc-tober 15 [G.C. Exh. 20]," Cubitt had not said "anything"when the Employer had generally proposed pay inequityadjustments. Foust denied that Cubitt or any other unionrepresentative had previously said, in effect, "whateveryou [the Employer] want to do on pay inequity adjust-ments was acceptable to the Union."Finally Foust denied that by October 15 there was anyagreement reached concerning the date on which pay in-equity adjustments of .32 per hour for certain classifica-tions would be effective; concerning the contract barquestion; concerning the withdrawal of charges; con-cerning Appendix C; concerning retroactivity of the con-tract either back to September 8 (when the prior con-tract expired) or October 6 (when the extension ex-pired)•this subject was not discussed; and concerningthe actual effective date or termination date of the con-tract. Foust had expressed a willingness to meet and dis-cuss these and related bargaining subjects with theUnion.†Much of the testimony recited above is not disputed inany material manner. There are, however, some conflictsand inconsistencies in the testimony by Company Negoti-ator Foust and Union Negotiator Cubitt, as well asUnion Counsel Phalin. Thus, for example, Cubitt assertedthat there were "no conditions or anything" stated whenthe Employer presented its September 4 proposal. "Itwas just placed down as a proposal." Elsewhere, Cubittacknowledged that when he "made [the Union] proposalon September 4 . . . [he] said along with it, if agreedupon, five icebergs in freezing water would move to hotwater"•these five icebergs refer to pending unfair laborpractice charges. Moreover, Cubitt conceded that theparties had discussed before and during the Septemberbargaining sessions their outstanding litigation•such dis-cussions admittedly took place at the bargaining table.The parties were clearly anxious to resolve both theiroutstanding litigation as well as negotiate a renewed con-tract. The outstanding litigation, as recited supra, includ-ed the Socoloff decision then pending review before theBoard, outstanding unfair labor practice charges, andthree pending decertification petitions.Cubitt asserted, as well as Union Counsel Phalin, thatthe parties, in effect, drew some line of demarcation be-tween their "overall settlement" discussions and their"collective bargaining negotiations." However, Cubitt atone point could "not honestly recall" whether UnionCounsel Phalin had said: "If the parties wished to discussoverall settlement concerning matters in litigation and inthe Courts and the Socoloff decision pending at that timebefore the Board . . . that would be done separate fromthe collective bargaining negotiations." Then, Cubitt6 See also the rebuttal testimony of Cubitt and Union RepresentativeWilliam Lemmons (Tr. 353-361).agreed that if "overall settlement was discussed, theunion bargaining committee would be dismissed and sep-arate discussions would take place in their absence."Nevertheless, as Cubitt elsewhere agreed, these so-called"overall settlement discussions" in fact took place at thebargaining table in the presence of the union bargainingcommittee. Significantly, the negotiations on September5 for a 30-day contract extension and the interim agree-ment reached expressly referred to pending litigation.Cubitt attempted to characterize the discussions be-tween the parties, pertaining to a contract bar of thepending decertification petitions, as in effect a legal dis-cussion over "legal interpretations" between counsel.Cubitt was asked: "Didn't Mr. Phalin state that it was es-sential that any contract negotiated. . . be a bar to anydecertification election?" Cubitt testified; "I don't recallhim stating it that way." Elsewhere, Cubitt testified:Q. Isn't it true that Mr. Foust said in response toMr. Phalin's assertion that a contract had to be abar . . . that Mr. Foust told him on the contraryany contract. . . could not be a bar and that had tobe understood between the parties?A. I don't recall. He could have said it. I don'trecall.Union Counsel Phalin, in his limited testimony, acknowl-edged: "I believe I said I wanted whatever contract wasnegotiated to operate as a bar." Phalin also acknowl-edged that this issue of contract bar was discussed onSeptember 4 "after going through that contract propos-al." As Phalin put it, "we were attempting . . . to strikea contract that would be a bar."In addition, Cubitt testified that the Employer, when itmade its written proposal on September 4, verbally re-ferred to wage inequity adjustments for certain job clas-sifications. These adjustments and classifications, and re-lated detail, were concededly not discussed or madeavailable at the time. When the Union later attempted toaccept the Employer's September 4 proposal on October15, the so-called acceptance (G.C. Exh. 19) admittedly"makes no mention of the pay inequity issue." Cubittnevertheless asserted, "When we accepted their proposal,they had the right to do what they wanted to and whenthey wanted to and how they wanted to." According toCubitt, "we accepted whatever they wanted to put onthe table." Cubitt further asserted: "[Foust] reminded meat that time he didn't tell me what they were or howmuch. . . he had that issue still out. . . . I told him wehad accepted his proposal and that was part of his pro-posal." 7Company Negotiator Foust, on the other hand, credi-bly and reasonably testified that he told Union CounselPhalin at the bargaining table: "we could not agree thatthe contract would serve as a bar to any of those decerti-fication petitions." Foust credibly and reasonably ex-plained that, after he had put forth and gone through the7 Cubitt also asserted that the parties had "agreed not to change the[dues deduction] cards, to leave the cards as they were [in Appendix C,G.C. Exh 2)" even though there was a proposed change in art. V onrevocation, affecting the card language. 10DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDEmployer's September 4 written proposal,"we told themthat . . . with this proposal we were expecting them towithdraw some unfair labor practice charges and alsothat this contract could not serve as a bar to the pendingdecertification elections."Foust also credibly and rea-sonably denied that Cubitt, prior to presenting him withGeneral Counsel's Exhibit 20 on October 15, had'"`ever[said] that whatever you [the Employer] want to do onpay inequity adjustments was acceptable to the Union,without ever having seen or been presented with anyproposals specifically addressing pay inequity adjust-ments."On this record, insofar as the testimony of Foust con-flicts with the testimony of Cubitt and Phalin, as well asthe limited rebuttal testimony of William Lemmons, Ifind the testimony of Foust to be more forthright, rea-sonable, complete, and reliable. Foust impressed me as amore credible and trustworthy witness. His testimonywas substantiated in significant part by admissions byCubitt and Phalin and by uncontroverted documentaryevidence. On the other hand, on this record, I find thetestimony of Cubitt, Phalin, and Lemmons, as illustratedabove, to be at times vague, unclear, contradictory, in-complete, and unreliable.DiscussionThe General Counsel contends that Respondent Em-ployer violated Section 8(a)(5) and (1) of the Act "bywithdrawing its contract offer after acceptance by theUnion . . . [and] Respondent's insistence that the Unionbargain about nonmandatory subjects, when the Unionunequivocally expressed its refusal to bargain, constitutedbad faith bargaining" (G.C. Br. 17). Respondent Employ-er argues that there was "no meeting of the minds as tosubstantive terms of the contract"; the Employer's Sep-tember 4 proposal had "lapsed" by October 15; theUnion's "failure to object to nonmandatory subjects ofbargaining exonerates the Company" from any obligationto execute a contract which omits these nonmandatorysubjects; and the Employer, on the facts presented here,did not improperly insist that the Union bargain aboutnonmandatory subjects (Co. Br. 36-57).It is settled law that "when an oral agreement isreached as to the terms of a collective bargaining con-tract, each party is obligated, at the request of the other,to execute that contract when reduced to writing, and afailure or refusal to do so constitutes" a violation of Sec-tion 8(a)(5) and (1) of the Act. See Liberty Pavilion Nurs-ing Home, 259 NLRB 1249 (1982); Interprint Co., 273NLRB 1863 (1985). Of course, as explained in InterprintCo., supra, there must be a "meeting of the minds" onthe "contractual issues," including, for example, the com-mencement and termination dates of such a contract.Further, the Eighth Circuit, in agreement with theBoard, also explained in Pepsi-Cola Bottling Co. v. NLRB,659 F.2d 87, 89-90 (8th Cir. 1981):[A]n offer, once made, will remain on the tableunless explicitly withdrawn by the offeror or unlesscircumstances arise which would lead the parties toreasonably believe that the offer had been with-drawn.It is also settled law that one negotiating party maynot demand that the other agree, as a condition to sign-ing a collective-bargaining agreement, to nonmandatorysubjects of bargaining, such as, for example, the with-drawal of pending unfair labor practice charges and thesettlement of pending proceedings before the Board. SeeLaredo Packing Co., 254 NLRB 1, 18-19 (1981); GoodGMC, 267 NLRB 583 (1983); and Amer-Cal Industries,274 NLRB 1046, 1051-1052 (1985). Nevertheless, as theBoard made clear in Amer-Cal Industries, supra at 1052:[T]o hold that Section 8(a)(5) of the Act requiredrespondent to accept a contract embodying all of itscontract proposals except for the nonmandatoryproposal which was an integral part of respondent'scontract package, even though the union never putthe respondent on notice that it objected to thisnonmandatory proposal, would lead to an inequita-ble result.In short, under such circumstances, the "union was notentitled to pick and choose those contract proposals [onmandatory bargaining subjects] which suited its needsand demand execution of a collective bargaining agree-ment limited to those proposals"; for, "nonmandatorysubjects of bargaining could, as a function of cost, bearupon a party's mandatory subjects of bargaining." GoodGMC, supra. Consequently, the "inclusion among re-spondent's other proposals" of nomnandatory subjects ofbargaining "would have been illegal only 'if in the faceof a clear and express refusal by the union to bargainabout the [nonmandatory subjects]' . . respondent in-sisted upon [their] acceptance." See Amer-Cal Industries,supra, and cases cited.Applying the foregoing principles of law to the essen-tially undisputed and credited evidence of record, as de-tailed supra, I find and conclude that there was no meet-ing of the minds on the pending contractual issues at thetime of the Union's purported acceptance on October 15.The parties, at the time of this acceptance, had notagreed on the essential terms of a contract. Thus, asshown above, there were pending during 1986 unfairlabor practice charges, the Socoloff decision and threedecertification petitions involving the parties. The Unionand the Employer agreed to meet on September 3 in anattempt to negotiate a new agreement and "resolve someof the pending unfair labor practice charges." The par-ties thereafter met on September 3, 4, and 5. The earlier1983-1986 contract was due to expire on September 8.The parties discussed at the bargaining table, not onlyproposed modifications of the existing contract, but alsothe pending unfair labor practice charges and decertifica-tion petitions. At no time during these meetings did theunion representatives refuse to discuss and bargain overthe pending proceedings. Indeed, when on September 5it became clear that the parties could not reach agree-ment before the expiration of the existing contract, theparties negotiated and executed a 30-day extension agree-ment that explicitly referred to pending charges beingheld "in abeyance."At the September 4 meeting, the Employer presenteda written proposal (G.C. EA. 14). This proposal stated, MAGIC CHEF, INC.11inter alia, with respect to wages: "Lump sum payment tobe discussed." Under "duration," this proposal simplystated: "one year agreement." The Employer, as Foustcredibly testified, had told the Union that the Employer"wanted to propose some wage inequity adjustments forcertain trade and craft classification employees." No de-tails were then provided or discussed. The Employer, asFoust further credibly testified, told the Union that,"with this proposal, we were expecting them to with-draw some unfair labor practice charges, and also thiscontract could not serve as a bar to the pending decerti-fication elections." Moreover, the Union, referring topending unfair labor practice charges, stated:Those unfair labor practice charges, if we reachedagreement, would be like icebergs moving intowarm water.And, it was within the contemplation of the parties "thatthe Company would be coming back and making a final,a final and best offer," by September 5. As shown, nosuch "final and best offer" was made on September 5. In-stead, an extension agreement was then negotiated, effec-tive until October 6.The parties, during the extension, attempted withoutsuccess to resolve their outstanding litigation differences.They held no bargaining meetings until October 15,some 9 days after the extension had expired. The Unionthen announced that it was accepting the Employer'sproposal of September 4. The Employer argued that"there were some other conditions that were tied to theSeptember 4 proposal . . . withdrawal of unfair laborpractice charges . . . [the] contract not serve as a bar. . . [and] wage inequity of some trade craft employees."It was not until after the Union's purported acceptanceof the Employer's September 4 proposal on October 15when the Employer first provided the Union with detailson the proposed inequity pay adjustments. Further, therewas a discussion that the September 4 proposal did notcontain an appendix C to reflect the changed checkoffrevocation form.The Union,. after its purported acceptance, agreed tothe Employer's proposed pay inequity adjustments. SeeG.C. Exhs. 19 and 20. The Union then insisted that the"contract negotiations were over . . . we had acceptedhis proposal." Anything else, such as, for example, pend-ing unfair labor practice charges, would be discussed"outside of the context of contract negotiations." TheUnion, however, apprised the Employer that, as "a goodfaith gesture," the Employer could set the expirationdate of this new agreement 1 year from the expiration ofthe old contract or 1 year from the extension agree-ment•the Union had "no objections to either one." Thissubject, as well as retroactivity and others, had not beendiscussed or agreed on. The Union, as a further "gestureof good faith," was also "willing to withdraw" certainpending charges "if the Company is willing to meet anddiscuss other pending non-contract issues."This record is clear that, at the time of the Union'spurported acceptance on October 15, there was noagreement on the subject of pay inequity adjustments. Itwas also not agreed when such adjustments would be ef-fective. There was also no agreement on the commence-ment and expiration dates of a new contract. TheUnion's post hoc statement to the Employer that theEmployer could choose the starting date of a new con-tract does not show a meeting of the minds on this termat the time of acceptance. On the contrary, this statementand the Union's related "good faith gesture" offers orproposals on October 15 only serve to bolster the findingthat the parties had not in fact agreed on critical pendingcontract issues.†More significant, however, is the fact that the Unionwas willing to discuss nonmandatory bargaining subjectsat the table on September 3, 4, and 5 and yet, on Octo-ber 15, first attempted to eliminate these pending subjectsfrom its claimed contract. As demonstrated above, theUnion, having not objected to a discussion of these vari-ous nonmandatory bargaining subjects, cannot theneliminate them and pick and choose remaining mandato-ry subjects for its alleged agreement. There is no quidpro quo or meeting of the minds. Indeed, it was not untilafter the Union's purported acceptance of the Employ-er's September 4 proposal on October 15 when theUnion first refused to discuss at the bargaining table thepending nonmandatory subjects. The Employer, ofcourse, insisted that it wanted these pending subjects in-cluded in any agreement.Under the circumstances, the Employer has not violat-ed Section 8(aX5) and (1) of the Act by refusing to exe-cute and abide by this alleged agreement of October 15.Nor has the Employer, on this record, improperly insist-ed that the Union also consider the pending nonmanda-tory topics which were an integral part of the Employ-er's contract proposals. The consolidated complaint istherefore dismissed.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce asalleged.2.Charging Party is a labor organization as alleged.3.Respondent has not violated Section 8(a)(5) and (1)of the Act and the consolidated complaint will be dis-missed.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed9ORDERI recommend that the consolidated complaint be dis-missed in its entirety.8 I note that the parties had not agreed on appendix C althoughUnion's counsel had said "that the Union would be willing to modify itsposition on Appendix C." I would not, however, consider the requiredlanguage changes to appendix C to be critical here.• If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.